Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/914,107 filed on 06/26/2020.  Claims 1 – 20 were originally filed in the application.  Claims 1 – 20 remain pending in the application.
QUAYLE ACTION
2.	This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claim 10, line 1, before “comprising” insert [Symbol font/0x2D][Symbol font/0x2D]further[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 2, change “determined” to [Symbol font/0x2D][Symbol font/0x2D]received[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 1, before “comprising” insert [Symbol font/0x2D][Symbol font/0x2D]further[Symbol font/0x2D][Symbol font/0x2D].
Claim 13, line 1, before “comprising” insert [Symbol font/0x2D][Symbol font/0x2D]further[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 5, change “plurality of values.” to [Symbol font/0x2D][Symbol font/0x2D]plurality of values;[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 1, before “comprising” insert [Symbol font/0x2D][Symbol font/0x2D]further[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 4, before “comprises:” insert [Symbol font/0x2D][Symbol font/0x2D]further[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Reasons for Allowance

3.	The following is an examiner's statement of reasons for allowance: 
	Claim 1 – 8 and 17 – 20 are allowed because the prior or record does not teach or fairly suggest the following subject matters:
An integrated circuit comprising: a first digital processing block comprising: a first plurality of inputs configured to receive a first plurality of values and a second plurality of values; a plurality of weight registers configured to store the first plurality of values; multiplier circuitry configured to simultaneously multiply each value of the first plurality of values by a value of the second plurality of values to generate a plurality of products; and first adder circuitry configured to add the plurality of products to generate one or more first sums; and a second digital signal processing block comprising: a second plurality of inputs configured to receive the one or more first sums from the first digital signal processing block; and second adder circuitry configured to add the one or more first sums and one or more values received by the second adder circuitry as recited in independent Claim 1;
A method, comprising: receiving, via a first plurality of inputs of a first digital signal processing block, a first plurality of values and a second plurality of values; generating a plurality of products by multiplying, via multiplier circuitry of the first digital signal processing block, the first plurality of values and the second plurality of values; generating one or more sums by adding, via first adder circuitry of the first digital signal processing block, the plurality of products; receiving, via a second digital signal processing block, one or more values; and adding, via second adder circuitry of the second digital signal processing block, the one or more sums and the one or more values as recited in independent Claim 17.

	Claims 9 – 16 are allowed because allowable subject matters of independent Claim 9 are similarly to that of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun James Lin whose telephone number is (571) 272 - 1899.  The examiner can normally be reached on Monday-Friday 9:30AM - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272 - 7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 

/SUN J LIN/Primary Patent Examiner, Art Unit 2851